United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3755EM
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * On Appeal from the
                                         * United States District Court
      v.                                 * for the Eastern District
                                         * of Missouri.
                                         *
Douglas W. Russell,                      * [Not To Be Published.]
                                         *
             Appellant,                  *
                                    ___________

                              Submitted: April 17, 1998
                                  Filed: April 27, 1998
                                   ___________

Before RICHARD S. ARNOLD,1 Chief Judge, LOKEN, Circuit Judge, and PRATT,2
      District Judge.
                            ___________

PER CURIAM.




      1
       The Hon. Richard S. Arnold stepped down as Chief Judge of the United States
Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998. He
has been succeeded by the Hon. Pasco M. Bowman II.
      2
       The Hon. Robert W. Pratt, United States District Judge for the Southern District
of Iowa, sitting by designation.
      In this appeal, the defendant, Douglas W. Russell, challenges the sentence
imposed upon him by the District Court3 for one count of possession of
methamphetamine with intent to distribute. Defendant complains that the government
broke its plea agreement with him when it failed to file a motion for downward
departure under § 5K1.1 of the Sentencing Guidelines. We disagree. Defendant
himself committed material breaches of the plea agreement. In these circumstances,
the government was not obliged to file a downward-departure motion.

      Affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
        The Hon. George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.

                                       -2-